          Case 2:20-cv-00918-BNW Document 7 Filed 06/25/20 Page 1 of 5




 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                    ***
 6
      KASSITY AMBER HIGGINS,                              Case No. 2:20-cv-00918-BNW
 7
                             Plaintiff,
 8                                                        ORDER
             v.
 9
      ANDREW SAUL,
10
                             Defendant.
11

12

13           Presently before the Court is pro se plaintiff Kassity Amber Higgins’ first and second

14   applications to proceed in forma pauperis (ECF Nos. 1, 4). Ms. Higgins filed an application to

15   proceed in forma pauperis on May 20, 2020 (ECF No. 1) and an updated application the next day

16   (ECF No. 4). Accordingly, the Court will deny ECF No. 1 as moot and review the updated

17   application at ECF No. 4.

18   I.      In Forma Pauperis Application

19           Ms. Higgins has submitted the declaration required by 28 U.S.C. § 1915(a) showing an

20   inability to prepay fees and costs or give security for them. ECF No. 4. Accordingly, her request

21   to proceed in forma pauperis will be granted. The Court will next screen Ms. Higgins’ complaint.

22   ECF No. 1-1.

23   …

24   …

25   …

26   …

27   …

28   …
           Case 2:20-cv-00918-BNW Document 7 Filed 06/25/20 Page 2 of 5




 1   II.      Screening the Complaint

 2            A. Standard of Review

 3            Upon granting a request to proceed in forma pauperis, a court must screen the complaint

 4   under 28 U.S.C. § 1915(e)(2).1 In screening the complaint, a court must identify cognizable

 5   claims and dismiss claims that are frivolous, malicious, fail to state a claim on which relief may

 6   be granted, or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

 7   § 1915(e)(2).

 8            Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for

 9   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668

10   F.3d 1108, 1112 (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient

11   factual matter, accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft

12   v. Iqbal, 556 U.S. 662, 678 (2009). In considering whether the complaint is sufficient to state a

13   claim, all allegations of material fact are taken as true and construed in the light most favorable to

14   the plaintiff. Wyler Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998)

15   (citation omitted). Although the standard under Rule 12(b)(6) does not require detailed factual

16   allegations, a plaintiff must provide more than mere labels and conclusions. Bell Atlantic Corp. v.

17   Twombly, 550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

18   insufficient. Id. Unless it is clear that the complaint’s deficiencies could not be cured through

19   amendment, a plaintiff should be given leave to amend the complaint with notice regarding the

20   complaint’s deficiencies. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

21            If a plaintiff’s complaint challenges a decision by the Social Security Administration,

22   before filing a lawsuit, the plaintiff must exhaust administrative remedies. See 42 U.S.C.

23   § 405(g); see also Bass v. Social Sec. Admin., 872 F.2d 832, 833 (9th Cir. 1989) (per curiam)

24   (“Section 405(g) provides that a civil action may be brought only after (1) the claimant has been

25   party to a hearing held by the Secretary, and (2) the Secretary has made a final decision on the

26
27            1
             Although § 1915 largely concerns prisoner litigation, § 1915(e) applies to all in forma
     pauperis proceedings. Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of
28   28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners[.]”).

                                                   Page 2 of 5
        Case 2:20-cv-00918-BNW Document 7 Filed 06/25/20 Page 3 of 5




 1   claim”). Generally, if the SSA denies a claimant’s application for disability benefits, the claimant

 2   may request reconsideration of the decision. If the claim is denied at the reconsideration level, a

 3   claimant may request a hearing before an administrative law judge. If the ALJ denies the claim, a

 4   claimant may request review of the decision by the Appeals Council. If the Appeals Council

 5   declines to review the ALJ’s decision, a claimant may then request judicial review. See generally

 6   20 C.F.R. §§ 404, 416.

 7          Once a plaintiff has exhausted administrative remedies, she may obtain judicial review of

 8   a SSA decision denying benefits by filing suit within 60 days after notice of a final decision. Id.

 9   An action for judicial review of a determination by the SSA must be brought “in the district court

10   of the United States for the judicial district in which the plaintiff resides.” Id. The complaint

11   should state the nature of plaintiff’s disability, when plaintiff claims she became disabled, and

12   when and how she exhausted her administrative remedies. The complaint should also contain a

13   plain, short, and concise statement identifying the nature of plaintiff’s disagreement with the

14   determination made by the SSA and show that plaintiff is entitled to relief.

15          A district court can affirm, modify, reverse, or remand a decision if plaintiff has exhausted

16   her administrative remedies and timely filed a civil action. However, judicial review of the

17   Commissioner’s decision to deny benefits is limited to determining: (a) whether there is

18   substantial evidence in the record as a whole to support the findings of the Commissioner; and (b)

19   whether the correct legal standards were applied. Morgan v. Commissioner of the Social Security

20   Adm., 169 F.3d 595, 599 (9th Cir. 1999).

21          B. Analysis

22          Here, Ms. Higgins alleges that on March 27, 2020, the Appeals Council denied her request

23   for review, and, at that time, the ALJ’s decision became the final decision of the Commissioner.

24   ECF Nos. 1-1 at 3, 1-3 at 5–8 (letter from the Appeals Council denying request for review of the

25   ALJ’s decision). She filed this action within the allowable period. Thus, it appears that Ms.

26   Higgins has exhausted her administrative remedies and timely commenced this action.

27          Additionally, her Complaint includes sufficient facts to state a claim for relief, alleging

28   that substantial evidence does not support the ALJ’s decision in light of new medical findings.


                                                  Page 3 of 5
         Case 2:20-cv-00918-BNW Document 7 Filed 06/25/20 Page 4 of 5




 1   Accordingly, the Court holds that Ms. Higgins has met her burden for judicial review of the SSA

 2   decision denying her disability benefits.

 3          IT IS THEREFORE ORDERED that:

 4                  1.      Plaintiff Kassity Amber Higgins’ request to proceed in forma pauperis

 5   (ECF No. 4) is GRANTED. She will not be required to pay the filing fee of $400.00.

 6                  2.      Plaintiff is permitted to maintain this action to conclusion without the

 7   necessity of prepayment of any additional fees or costs or giving security for them. This Order

 8   granting leave to proceed in forma pauperis does not extend to the issuance of subpoenas at

 9   government expense.

10                  3.      Plaintiff Kassity Amber Higgins’ request to proceed in forma pauperis

11   (ECF No. 1) is DENIED as moot.

12                  3.      The Clerk of Court must file the Complaint.

13                  4.      The Clerk of Court must serve the Commissioner of the Social Security

14   Administration by sending a copy of the summons and Complaint by certified mail to: (1) Office

15   of the Regional Chief Counsel, Region IX, Social Security Administration, 160 Spear St., Suite

16   800, San Francisco, California 94105-1545; and (2) the Attorney General of the United States,

17   Department of Justice, 950 Pennsylvania Avenue, N.W., Room 4400, Washington, D.C. 20530.

18                  5.      The Clerk of Court must issue summons to the United States Attorney for

19   the District of Nevada and deliver the summons and Complaint to the U.S. Marshal for service.

20   …

21   …

22   …

23   …

24   …

25   …

26   …

27   …

28   …


                                                 Page 4 of 5
        Case 2:20-cv-00918-BNW Document 7 Filed 06/25/20 Page 5 of 5




 1                   6.      From this point forward, Plaintiff must serve on Defendant or, if

 2   appearance has been entered by an attorney, on the attorney, a copy of every pleading, motion, or

 3   other document submitted for consideration by the Court. Plaintiff must include with the original

 4   paper submitted for filing a certificate stating the date that a true and correct copy of the

 5   document was personally served or sent by mail to the defendants or counsel for the defendants.

 6   The Court may disregard any paper received by a district judge or magistrate judge that has not

 7   been filed with the Clerk, and any paper received by a district judge, magistrate judge, or the

 8   Clerk that fails to include a certificate of service.

 9           DATED: June 24, 2020

10
                                                             BRENDA WEKSLER
11                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    Page 5 of 5
